         Case 1:19-cv-00641-JAP-LF Document 1 Filed 07/15/19 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


VERONICA GARCIA,

        Plaintiff,

v.                                                                            Case No. CIV-19-00641

DEFENDANT MICHAEL MARTINEZ,
STATE OF NEW MEXICO and its subsidiary
entities, NEW MEXICO CORRECTIONS DEPT.
and WESTERN NEW MEXICO
CORRECTIONAL FACILITY,
DEFENDANT ROBERT A LUCERO ORTEGA,
Warden at the Western New Mexico Correctional
Facility, and DEFENDANT PETE PEREZ, Deputy
Warden at the Western New Mexico Correctional
Facility,

        Defendants.


                                     NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §1441(a) and 1446(a), Defendants, Michael Martinez, State of New

Mexico, New Mexico Corrections Department, Western New Mexico Correctional Facility, Warden

Roberta Lucero Ortega, and Deputy Warden Pete Perez (hereinafter known as “Defendants”),

through their attorneys, Robles, Rael, & Anaya, P.C. (Luis Robles and Marcus J. Rael), give Notice

of Removal to this Court of the civil action filed in the First Judicial District Court for the State of

New Mexico, County of Santa Fe, Cause No. D-101-CV-2019-01334 (“State Court Action”), by

Plaintiff, Veronica Garcia, and as grounds therefore state:

        1.      On May 14, 2019, Plaintiff filed a Complaint for Civil Rights Violations, Violations
         Case 1:19-cv-00641-JAP-LF Document 1 Filed 07/15/19 Page 2 of 4




of the First Amendment, Assault, Battery, and Violations of the New Mexico Constitution under the

New Mexico Tort Claims Act (hereinafter referred to as “Complaint”). An endorsed copy of the

Complaint is attached hereto as Exhibit A.

       2.      On June 5, 2019, Plaintiff mailed copies of her Complaint and Summons to

Defendants, State of New Mexico, New Mexico Corrections Department, Western New Mexico

Correctional Facility, Warden Roberta Lucero Ortega, and Deputy Warden Pete Perez. Plaintiff filed

her Returns of Service in State Court. Plaintiff attached U.S. Mail certified mail-return receipt cards

with her Returns of Service. The U.S. Mail certified mail-return receipt cards are signed by NMCD

or Governor’s office personnel. However, none of the U.S. Mail certified mail-return receipt cards

clearly state when (i.e. the date) the named-Defendants received the envelop in the mail. Without

that date, the State Court record does not contain sufficient information to determine if thirty (30)

days have run from the date Defendants received copies of the Summons and Complaint in the mail.

       3.      On June 6, 2019, Plaintiff personally served Defendant Michael Martinez with a

Summons and Complaint.

       4.      Upon information and belief, this Notice of Removal is timely because it is filed

within 30 days of service upon Defendants.

       5.      Pursuant to 28 U.S.C. § 1446(d), copies of the Notice of Removal will be promptly

given to all adverse parties and a copy of the Notice of Removal will be filed with the Clerk of the

First Judicial District Court, County of Sante Fe, State of New Mexico.

       6.      The claims stated against Defendants in this case are subject to the jurisdiction of this

Court pursuant to 42 U.S.C. § 1983 as follows:

                                                  2
         Case 1:19-cv-00641-JAP-LF Document 1 Filed 07/15/19 Page 3 of 4




               a.      This Court has original jurisdiction because Plaintiff’s Complaint is founded

on a claim or right arising under the Constitution, laws or treaties of the United States.

               b.      An actual controversy exists because Plaintiff’s Complaint alleges that

Defendants violated Plaintiff’s civil rights.

       7.      This Court has federal question jurisdiction. Plaintiff’s right to bring an action for

the violation of her civil rights was created by federal law, specifically 42 U.S.C. § 1983.

       8.      A federal question appears on the face of Plaintiff’s Complaint. There is an actual

controversy.

       9.      Pursuant to Rule 81.1(a) of the Local Rules of the United States District Court for the

District of New Mexico, Defendants will, within twenty-eight (28) days, file a Notice of Filing of

State Court Record and certified copies of the pleadings filed in the First Judicial District Court for

the State of New Mexico, County of Santa Fe, in Cause No D-101-CV-2019-01334.

                                                Respectfully submitted,

                                                ROBLES, RAEL & ANAYA, P.C.



                                                By:     /s/ Luis Robles
                                                       Luis Robles
                                                       Marcus J. Rael
                                                       Attorneys for Defendants
                                                       500 Marquette Ave., NW, Suite 700
                                                       Albuquerque, New Mexico 87102
                                                       (505) 242-2228
                                                       (505) 242-1106 (facsimile)
                                                       luis@roblesrael.com
                                                       marcus@roblesrael.com


                                                   3
         Case 1:19-cv-00641-JAP-LF Document 1 Filed 07/15/19 Page 4 of 4




I hereby certify that on this 15th day of
July, 2019, the foregoing was served
via the CM/ECF system and served via
electronic mail as follows:

Louren Oliveros
Gorence & Oliveros
300 Central Avenue SW, Suite 1000E
Albuquerque, NM 87106
505-244-0214
505-244-0888 (facsimile)
oliveros@golaw.us

Anna C. Martinez
P.O. Box 25304
Albuquerque, NM 87125
(505) 750-8005
anna@aequitas.pro

Attorneys for Plaintiff



/s/ Luis Robles
Luis Robles




                                            4
